Exhibit 10.2
 
RESTRICTED STOCK AWARD AGREEMENT
[DATE] Time-Based Award
 
THIS RESTRICTED STOCK AWARD AGREEMENT (“Agreement”) is made effective and
entered into as of [DATE], by and between PIER 1 IMPORTS, INC., a Delaware
corporation (the “Company”), and [GRANTEE NAME] (the “Grantee”).
 
WHEREAS, pursuant to the provisions of the Pier 1 Imports, Inc. 2015 Stock
Incentive Plan (the “Plan”), the Committee that administers the Plan has the
authority to grant Awards under the Plan to employees of the Company and its
Affiliates; and
 
WHEREAS, the Committee has determined that the Grantee be granted a Restricted
Stock Award under the Plan for the number of shares and upon the terms set forth
below;
 
NOW, THEREFORE, the Company and the Grantee hereby agree as follows:
 
1.           Grant of Award.  The Grantee is hereby granted a Restricted Stock
Award under the Plan (this “Award”), subject to the terms and conditions
hereinafter set forth, with respect to ______________ restricted shares of
Common Stock.  Restricted shares of Common Stock covered by this Award shall be
represented by a stock certificate registered in the Grantee’s name, or by
uncertificated shares designated for the Grantee in book-entry form on the
records of the Company’s transfer agent, subject to the restrictions set forth
in this Agreement.  Any stock certificate issued shall bear the following or a
similar legend:
 
“The transferability of this certificate and the shares of Common Stock
represented hereby are subject to the terms, conditions and restrictions
(including forfeiture) contained in the Pier 1 Imports, Inc. 2015 Stock
Incentive Plan and the Restricted Stock Award Agreement entered into between the
registered owner and Pier 1 Imports, Inc.  A copy of such plan and agreement is
on file in the offices of Pier 1 Imports, Inc., 100 Pier 1 Place, Fort Worth,
Texas 76102.”
 
Any Common Stock certificates or book-entry uncertificated shares evidencing
such shares shall be held in custody by the Company or, if specified by the
Committee, with a third party custodian or trustee, until the restrictions
thereon shall have lapsed, and, as a condition of this Award, the Grantee shall
deliver a stock power, duly endorsed in blank, relating to any certificated
restricted shares of Common Stock covered by this Award.
 
2.           Transfer Restrictions.  Except as expressly provided herein, this
Award and the restricted shares of Common Stock issued with respect to this
Award are non-transferable otherwise than by will or by the laws of descent and
distribution, and may not otherwise be assigned, pledged or hypothecated or
otherwise disposed of and shall not be subject to execution, attachment or
similar process.  Upon any attempt to effect any such disposition, or upon the
levy of any such process, this Award shall immediately become null and void and
the restricted shares of Common Stock relating thereto shall be forfeited.
 
 
-1-

--------------------------------------------------------------------------------

 
 
3.           Restrictions.  The restrictions on the shares of Common Stock
covered by this Award shall lapse and such shares shall vest at the rate of (i)
thirty-three percent (33%) of such shares on first anniversary date of grant of
this Award, (ii) thirty-three percent (33%) of such shares on the second
anniversary date of grant of this Award, and (iii) thirty-four percent (34%) of
such shares on the third anniversary of the date of grant of this Award.  Upon
termination of employment of the Grantee with the Company or any Affiliate of
the Company (or the successor of any such company) for any reason, the Grantee
shall forfeit all rights in shares of Common Stock covered by this Award as to
which the restrictions thereon shall not have lapsed, and the ownership of such
shares shall immediately vest in the Company.  For purposes of this Award, no
termination of Grantee’s employment shall occur as a result of the transfer of
Grantee between the Company and any Affiliate or as a result of the transfer of
the Grantee between two Affiliates.  The cessation of a relationship between the
Company and an Affiliate with which the Grantee is employed whereby such company
is no longer an Affiliate shall constitute a termination of employment of the
Grantee.
 
4.           Voting and Dividend Rights.  With respect to the Common Stock
covered by this Award for which the restrictions have not lapsed, the Grantee
shall have the right to vote such shares, but shall not receive any cash
dividends paid with respect to such shares.  Any dividend or distribution
payable with respect to restricted shares of Common Stock covered by this Award
that shall be paid in shares of Common Stock shall be subject to the same
restrictions provided for herein. Any other form of dividend or distribution
payable on shares of the restricted shares of Common Stock covered by this
Award, and any consideration receivable for or in conversion of or exchange for
the restricted shares of Common Stock covered by this Award, unless otherwise
determined by the Committee, shall be subject to the terms and conditions of
this Restricted Stock Award Agreement or with such modifications thereof as the
Committee may provide in its absolute discretion.
 
5.           Distribution Following End of Restrictions.  Upon the expiration of
the restrictions provided in Section 3 hereof as to any portion of the
restricted shares of Common Stock covered by this Award, the Company in its sole
discretion will either cause a certificate evidencing such amount of Common
Stock to be delivered to the Grantee (or, in the case of his death after such
events, cause such certificate to be delivered to Grantee's legal
representative, beneficiary or heir) or provide book-entry uncertificated shares
designated for the Grantee (or, in the case of his death after such events,
provide book-entry uncertificated shares designated for Grantee's legal
representative, beneficiary or heir) on the records of the Company’s transfer
agent free of the legend or restriction regarding transferability, as the case
may be; provided, however, that the Company shall not be obligated to issue any
fractional shares of Common Stock.  All shares of Common Stock covered by this
Award which do not vest as provided in Section 3 above, shall be forfeited by
the Grantee along with all rights thereto, and the ownership of such shares
shall immediately vest in the Company.
 
6.           Tax Withholding.  The obligation of the Company to deliver any
certificate or book-entry uncertificated shares to the Grantee pursuant to
Section 5 hereof shall be subject to the receipt by the Company from the Grantee
of any minimum withholding taxes required as a result of the grant of the Award
or lapsing of restrictions thereon.  The Grantee may satisfy all or part of such
withholding tax requirement by electing to require the Company to purchase that
number of unrestricted shares of Common Stock designated by the Grantee at a
price equal to the Fair Market Value on the date of lapse of the restrictions
or, if the Common Stock did not trade on such day, on the first preceding day on
which trading occurred.  The Company shall have the right, but not the
obligation, to sell or withhold such number of unrestricted shares of Common
Stock distributable to the Grantee as will provide assets for payment of any tax
so required to be paid by the Company for Grantee unless, prior to such sale or
withholding, Grantee shall have paid to the Company the amount of such tax.  Any
balance of the proceeds of such a sale remaining after the payment of such taxes
shall be paid over to Grantee.  In making any such sale, the Company shall be
deemed to be acting on behalf and for the account of Grantee.
 
 
-2-

--------------------------------------------------------------------------------

 
 
7.           Securities Laws Requirements.  The Company shall not be required to
issue shares pursuant to this Award unless and until (a) such shares have been
duly listed upon each stock exchange on which the Company’s Common Stock is then
listed; and (b) the Company has complied with applicable federal and state
securities laws.  The Committee may require the Grantee to furnish to the
Company, prior to the issuance of any shares of Common Stock in connection with
this Award, an agreement, in such form as the Committee may from time to time
deem appropriate, in which the Grantee represents that the shares acquired by
Grantee under this Award are being acquired for investment and not with a view
to the sale or distribution thereof.
 
8.           Incorporation of Plan Provisions.  This Restricted Stock Award
Agreement is made pursuant to the Plan and is subject to all of the terms and
provisions of the Plan as if the same were fully set forth herein, and receipt
of a copy of the Plan is hereby acknowledged.  Capitalized terms not otherwise
defined herein shall have the same meanings set forth for such terms in the
Plan.
 
9.           Miscellaneous.  This Restricted Stock Award Agreement (a) shall be
binding upon and inure to the benefit of any successor of the Company, (b) shall
be governed by the laws of the State of Delaware, and any applicable laws of the
United States, and (c) may not be amended without the written consent of both
the Company and the Grantee.  No contract or right of employment shall be
implied by this Agreement, nor shall this Agreement interfere with or restrict
in any way the rights of the Grantee’s employer to discharge the Grantee at any
time for any reason whatsoever, with or without cause.  The terms and provisions
of this Agreement shall constitute an instruction by the Grantee with respect to
any uncertificated restricted shares of Common Stock covered by this Award.
 
IN WITNESS WHEREOF, the parties hereto have executed this Restricted Stock Award
Agreement on the date first above written.
 
 
COMPANY:
 
GRANTEE:
           
Pier 1 Imports, Inc.
                         
By: 
     
    Alexander W. Smith
 
 [GRANTEE NAME]
 
    President and CEO
     
   
  Soc. Sec. #                  
Address:
                                               
Email:
   

 
 
-3-
 
 
 